           Case 2:19-cv-00352-RFB-EJY Document 49 Filed 09/14/20 Page 1 of 10



 1   John A. Kawai, Nevada SBN 14893
     CARPENTER, ZUCKERMAN & ROWLEY
 2   407 Bryant Circle, Suite F,
     Ojai, CA 93023
 3   Tel: (805) 272-4001
     Fax: (805) 719-6858
 4   Email: jk@czrlaw.com
 5   Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
 6
     Bellevue, WA 98007
 7
     (425) 747-4500
     Email: deb@debbiancolaw.com
 8
     Carol L. Hepburn, Pro Hac Vice
 9   PO Box 17718
     Seattle, WA 98127
10   Tel: 206) 957-7272
     Fax: (206) 957-7273
11   Email: carol@hepburnlaw.net

12
     Attorneys for Plaintiffs
13
                                   UNITED STATES DISTRICT COURT
14
                                       DISTRICT OF NEVADA
15

16    “LILY,” “SARAH,” “SOLOMON,”                        Case No: 2:19-cv-00352-RFB-EJY
      WILLIAM L.E. DUSSAULT, Guardian Ad
17    Litem for “VIOLET”, a minor, JANE DOE as           PLAINTIFFS’ REPLY IN SUPPORT OF
      next friend for “PIA, a minor, “ANDY,” and         MOTION FOR SUMMARY
18
      “JENNY,”                                           JUDGMENT
19
                                     Plaintiffs,
20                                                       Judge: Honorable Gloria M. Navarro
      v.                                                 United States District Court Judge
21
      JAN ROUVEN FUECHTENER,
22

23
                                           Defendant.
24

25
            Defendant’s response does nothing to undercut the basic facts of this case: Defendant was
26
     convicted of possessing the child sex abuse images of the Plaintiffs herein, and his conviction serves
27
     as the predicate for his liability for statutory damages to each plaintiff pursuant to 18 U.S.C. 2255.
28

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 1

31
            Case 2:19-cv-00352-RFB-EJY Document 49 Filed 09/14/20 Page 2 of 10



 1       1. Plaintiffs’ Counsel Provided Declarations Based On Personal Knowledge Of
            Plaintiffs’ Identities And Their Status As Victims In The Criminal Restitution
 2
            Matter, And Defendant Has Provided No Evidence To Create A Genuine Dispute As
 3          To Their Identities.

 4          In support of the Motion for Summary Judgment, Carol Hepburn, Plaintiff's attorney,
 5
     submitted her own declaration, stating that she represents the plaintiffs herein. Hepburn Dec. of
 6
     June 12, 2020 (dkt. # 41-1), ¶ 2. Ms. Hepburn additionally attested that the victims in the
 7
     Judgment and Restitution List listed each of the plaintiffs as victims. Id. ¶ 5. She also attested
 8

 9   that she received restitution for Plaintiffs Lily, Sarah, Solomon, and Violet. Id. ¶ 6. Attorney

10   James Marsh has attested that he represents both Andy and Jenny in criminal restitution and civil
11
     matters and that he received on their behalf the restitution paid by Defendant. Marsh Dec. (dkt.
12
     #41-6) ¶¶ 2 & 4. Attorney Deborah Bianco has attested that she also represents Jane Doe, Next
13
     Friend for Pia, in criminal restitution matters and that she received on their behalf the restitution
14

15   paid by Defendant. These declarations were based on counsel's personal knowledge as to the

16   identities of their clients, their identification as victims in the criminal case, and their status as
17
     plaintiffs in this civil case.
18
             The opposing party's evidence, whether or not it has the burden of proof at trial, must be
19
     sufficient to create a genuine dispute as to a fact that is material to the outcome of the suit. Rojas
20

21   v. Roman Catholic Diocese of Rochester, 660 F.3rd 98, 105-06 (2nd Cir. 2011).

22           When the moving party meets its burden, the “adverse party may not rest upon the
             mere allegations or denials of the adverse party's pleadings, but the adverse party's
23           response, by affidavits or as otherwise provided in this rule, must set forth
24           specific facts showing that there is a genuine issue for trial.” Fed.R.Civ.P. 56(e).
             Summary judgment will be entered against the non-moving party if that party
25           does not present such specific facts. Id. Only admissible evidence may be
             considered in deciding a motion for summary judgment. Id.; Beyene v. Coleman
26           Sec. Serv., Inc., 854 F.2d 1179, 1181 (9th Cir.1988).
27

28

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 2

31
           Case 2:19-cv-00352-RFB-EJY Document 49 Filed 09/14/20 Page 3 of 10



 1   Motus v. Pfizer Inc., 196 F.Supp.2d 984, 990 (C.D. Cal. 2001), affirmed by Motus v. Pfizer Inc.,
 2
     358 F.3d 659, 660 (9th Cir. 2004).
 3
             When the moving party has carried its burden under Rule 56(c), its opponent must
 4           do more than simply show that there is some metaphysical doubt as to the material
             facts … Where the record taken as a whole could not lead a rational trier of fact to
 5
             find for the nonmoving party, there is no ‘genuine issue for trial.
 6
     Matsushita Elec. Industrial Co., Ltd. v. Zenith Radio Corp., 475 US 574, 586-587, 106 S.Ct.
 7
     1348, 1356 (1986) (emphasis added).
 8

 9           Defendant has produced nothing in this record to cast doubt on Plaintiffs’ evidence.

10   Defendant has not produced any evidence, let alone sufficient evidence to create a genuine
11
     dispute as to a fact that is material to the outcome of the suit. He has produced no evidence to
12
     refute Plaintiffs’ declarations.
13
         2. The factual link between Plaintiffs and the criminal conduct of the Defendant is the
14
            finding of the Criminal Court awarding restitution to the Plaintiffs herein.
15
             The predicate for entry of an order of restitution is a finding that an individual has been
16
     harmed by the offense of the Defendant. Defendant in his plea agreement acknowledged that there
17

18   were individuals who were harmed by his conduct. He agreed in his plea agreement as follows:

19                   The United States and the defendant stipulation (sic) and agree that the
             child pornography images received, distributed, or possessed by the Defendant
20           depicted images of victims being sexually abused and further agree that a victim’s
21           knowledge that images of his or her abused is being disseminated and possessed
             by other (sic) and caused certain victims to be re-victimized and has resulted in
22           harm that is distinct from that suffered from the actual contact physical sexual
             abuse, thus such victims are harmed by the actions of the defendant.
23

24                   In consequence of these factors, if the Government meets its burden under
             18 U.S.C. §2259 and pursuant to Paroline v. United States, 134 S. Ct. 1710
25           (2014), the defendant agrees to pay restitution in the amount of $5,000.00 per
             victim, for any victim who may be identified through the Child Victim
26           Identification Program (CVIP) and/or Child Recognition and Identification
27
             System (CRIS) and who requests restitution prior to sentencing.

28   Plea Agreement p. 11, LL. 6 – 14, Ex. 1 to Hepburn Dec. of June 12, 2020.
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 3

31
            Case 2:19-cv-00352-RFB-EJY Document 49 Filed 09/14/20 Page 4 of 10



 1
             The number of victims requesting restitution were not specified at the time of his plea.
 2

 3   Defendant had, thus, every incentive to minimize the number of victims for whom the Court

 4   ultimately ordered restitution.
 5
             At the time of sentencing Defendant again acknowledged that he had harmed the victims who
 6
     were named that day in the Judgment. He did not dispute that the Government had met its burden
 7
     either under Section 2259 or Paroline, supra, as to any victim. He did not dispute that any victim
 8

 9   named in the Judgment was properly included. His sentencing memo states: “He now recognizes

10   his fault, error, and criminal behavior. He now understands who the victims are in this case and how
11
     they were re-victimized with the perpetuation of the images.” Def. Sentencing Memo at p. 24, ll. 15-
12
     17, Ex. 1 to Hepburn Declaration of September 14, 2020, ECF 329 in United States v Fuechtener,
13
     DCNV No. 2:16-cr-00100-GMN-CWH, filed 2-21-19.
14

15           Defendant was ordered to, and acquiesced in being ordered to a set of victims. This set of

16   victims is the same set of victims using the same pseudonyms as have now made claims in the instant
17
     action. Counsel for the plaintiffs herein (Hepburn and Bianco) are the same attorneys who
18
     represented seven of the fourteen victims in the underlying criminal action.1 These seven from the
19
     underlying criminal action are among the nine plaintiffs herein.
20

21           No issue was made in the underlying criminal action concerning the identity of the victims for

22   purposes of the restitution included in the Judgment. The victims submitted over 1000 pages of
23   victim impact statements and restitution requests. Government Sentencing Memo, p. 14, ll. 3-5, Ex. 2
24
     to Hepburn Declaration, ECF 325 in United States v Fuechtener, DCNV No. 2:16-cr-00100-GMN-
25
     CWH, filed 2-21-19. Defendant agreed to the naming of the victims in his Judgment and in payment
26

27

28   1
      For purposes of this civil action, the Marsh Firm, which represented Andy and Jenny in the criminal matter have
     associated Carol Hepburn and local counsel John Kawai to represent Andy and Jenny herein.
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 4

31
            Case 2:19-cv-00352-RFB-EJY Document 49 Filed 09/14/20 Page 5 of 10



 1   rendered to the attorneys on behalf of all of the Plaintiffs in this matter. He should not now be heard
 2
     to take a different position in this action.
 3
              Were the names for Defendant’s victims Jane Doe, John Smith, David Nelson, or some other
 4
     variant of very common names would we hear the same argument? The likelihood is miniscule that
 5

 6   now a different set of individuals using the same pseudonyms, represented by the same counsel, and

 7   claiming to be victims of child pornography crimes should come forward against this defendant.
 8
              A similar defense argument in a case brought under Section 2255 was dispensed with recently
 9
     in the context of a discovery dispute. In Amy, et al v. Curtis, NDCA No. 4:19-cv-02184 PJH2, the
10
     defendant argued that the order of restitution naming plaintiffs who proceeded via pseudonym could
11

12   not be held to have resolved the issue of whether any plaintiff was, in fact, a victim of his crime. In

13   that case, in a stipulation in the underlying criminal case supporting the order of restitution, the
14
     defendant refused to concede that claimants were “statutory victims.” In finding the defense
15
     arguments “unpersuasive,” the civil court noted the government’s confirmation that the restitution
16
     claimants were individuals depicted in the defendant’s child pornography collection, that defendant
17

18   stipulated to payments to the claimants who proceeded under the same pseudonyms, and that the

19   amended judgment referred to the claimants as “nonfederal victims.” (See Order, p. 5, ll. 7-23, Amy,
20   et al v. Curtis, NDCA No. 4:19-cv-02184 PJH, Ex. 3 Hepburn Dec.).
21

22
         3. Judicial Estoppel applies to prevent Defendant from now claiming that his victims in the
23          criminal case are not his victims herein.
24

25            When facing sentencing and it was beneficial for him to appear cooperative, remorseful, and
26   acknowledging of the harm done to his victims, Defendant agreed that Lily, Sarah, Violet, Solomon,
27

     2
28    The magistrate’s order referenced in Amy et al v. Curtis was issued September 8, 2020, and is, therefore, still
     within the 14 day period which allows for objections to be filed.
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 5

31
           Case 2:19-cv-00352-RFB-EJY Document 49 Filed 09/14/20 Page 6 of 10



 1   Andy, Pia and Jenny were victims of his crimes and deserving of restitution. Now, when the Sword
 2
     of Damocles no longer hangs over his head he protests their status as victims and takes a position at
 3
     odds with his position in the criminal case. The principal of judicial estoppel should preclude
 4
     Defendant taking this position.
 5

 6          The principal of judicial estoppel applies in that Defendant now challenges the resolution of

 7   the identical issue that was presented in the underlying criminal action. Defendant had every
 8
     opportunity to challenge the naming of the victims in the underlying criminal action. He was
 9
     provided extensive documentation of the losses supporting the requests for restitution for each of
10
     these victims. He chose to compromise the matter in essence looking for the goodwill of the Court
11

12   and Government at the time of sentencing. He should not now be able to “change his tune” and

13   protest that these same-named individuals are not his victims.
14
        4. Collateral Estoppel also applies based on the authority cited by Defendant.
15
            Defendant’s citation to United States v. Satterfield, 743 F.2d 827 (11 Cir. 1984), actually
                                                                                    th



16
     supports Plaintiffs’ position. In Satterfield, supra, the Eleventh Circuit reversed a finding by the
17

18   District Court that the estoppel provision of the Victim Witness Protection Act of 1982 (VWPA)

19   was unconstitutional. In upholding the VWPA’s provision of civil enforcement of criminal
20   penalties the Eleventh Circuit noted that the VWPA extends the enforcement procedures
21
     available to the Government to the victims themselves. The court noted that the estoppel
22
     provision of Subsection 3580(e) “
23

24          . . . does no more than codify the rule in this and other circuits that a criminal
            conviction may be used as conclusive proof of some issues in a subsequent civil
25          litigation.
                     ...
26
            The facts underlying a criminal offense that gives rise to a restitution order will be
27          given collateral estoppel effect only if they were fully and fairly litigated at the
            criminal trial, or stipulated through a guilty plea.
28

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 6

31
            Case 2:19-cv-00352-RFB-EJY Document 49 Filed 09/14/20 Page 7 of 10



 1   Satterfield, supra at 838, (Emphasis added.)
 2
              Here, the Defendant stipulated in his guilty plea that the victims of his crime
 3
     would be identified through the CVIP and CRIS programs and that these victims would
 4
     be awarded restitution in a specific amount. This stipulation is sufficient for collateral
 5

 6   estoppel to apply.

 7       5. Defendant’s argument amounts to claiming fraud by Plaintiffs’ counsel.
 8
              Defendant in essence argues that Plaintiffs’ counsel have committed a fraud on the court.
 9
     That is, Defendant’s argument posits that Plaintiffs’ counsel may have represented one person using
10
     the pseudonym “Lily” in the underlying criminal matter, presented the detailed forensic evaluations
11

12   in her name (which Defendant received), received payment of restitution on her behalf, and now

13   come to court in this action on behalf of another person using the same pseudonym “Lily” making
14
     false claims to be a victim of Defendant’s crime. Moreover, Plaintiffs’ counsel would have
15
     committed this fraud seven times over as there are seven plaintiffs herein.
16
              Lawyers are officers of the court. That includes Plaintiffs’ lawyers herein. We subject
17

18   ourselves to court supervision and have an ethical and moral duty to uphold the integrity of the

19   judicial process.
20
              The reality is that the individuals who are victims of Defendant’s crime are sent notice by the
21
     Government of their inclusion in the case as a victim. As set forth in the Plea Agreement, the
22
     Government identifies the victims of child pornography offenses with the assistance of the CVIP and
23

24   the CRIS programs. Defendant’s agreement to entry of the judgment naming the victims who are the

25   Plaintiffs herein was an acknowledgement by him that they had been properly vetted as victims of his
26   actions.3
27

28            3
               Because the posture of the matter is such that no protective order has yet been put in place, Plaintiffs have not
     filed under seal the documents with identifying information which would presumably be protected by such an order.
29

30   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 7

31
            Case 2:19-cv-00352-RFB-EJY Document 49 Filed 09/14/20 Page 8 of 10



 1       6. Victims’ counsel stand in the shoes of their clients.
 2
              Defendant alleges that payment “in trust” to counsel for a victim is somehow not
 3
     payment to that victim. (Def. Resp. p. 5, ll. 15 – 18.) Defendant provides no authority for this
 4
     assertion. Rather, lawyers are both actual and apparent agents for their clients.                   The lawyer-
 5

 6   client relationship is the “quintessential” example of principal and agent.                 Comm’r of Internal

 7   Revenue v. Banks, 543 U.S. 426, 427, 125 S.Ct. 826, 160 L.Ed.2d 859 (2005), (the “attorney-
 8
     client relationship” “is a quintessential principal-agent relationship, for the client retains ultimate
 9
     dominion and control over the underlying claim”), cited with approval Viernes v. DNF
10
     Associates, LLC, ___ F.3d ___ (D. Hawai’i July 31, 2020) 2020 WL 4430968. The lawyer’s
11

12   acceptance of the restitution payment on behalf of the client binds the client, and Defendant had

13   the right to rely on that in payment of his restitution obligation.
14
              The restitution statute, 18 USC 2259, provides for payment only to the victim of the
15
     defendant’s crime. Making payment to counsel on behalf of the victims was agreeable to Defendant at
16
     the time of his sentencing. Inferentially, the Court found it was adequate and sufficient for
17

18   compliance with the statute as these were the provisions of the Judgment signed by the Court.

19       7. Defendant’s argument ignores the comprehensive and complementary remedies
            Congress has put in place for victims of child pornography crimes.
20

21
         In passing the Child Abuse Victims’ Rights Act of 1986 and the Adam Walsh Child Protection
22
     and Safety Act of 2006, Congress created a civil remedy intended to compensate victims of child
23

24   pornography crimes, which it found “extraordinarily harmful both to the children involved and to

25

26
     Plaintiffs are willing and able to file such documents forthwith setting forth their identities as named victims per notices
27   from the Government, personal identifying documentation, their Victim Impact Statements and forensic psychological
     evaluations which have been previously received by the Defendant in the underlying criminal action, and documentation
28   concerning the long-term representation of these plaintiffs by Plaintiffs’ counsel.

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 8

31
           Case 2:19-cv-00352-RFB-EJY Document 49 Filed 09/14/20 Page 9 of 10



 1   society.” N.S. v. Rockett,2018 U. S. Dist. LEXIS 223678 at *9 (D. Or. Oct 19, 2019) (citing Dep’t of
 2
     Justice, 1 Attorney General’s Comm’n of Pornography: Final Report 417 (1986) quoted by Amy et al
 3
     v. Curtis, supra, at p. 3, ll. 24 – 28. This remedy is supplemental to the restitution provided for in 18
 4
     U.S.C. 2259. Doe v. Hesketh, 828 F.3d 159 (3rd Cir. 2016).
 5

 6      Further, the option for liquidated damages provided for by Congress is designed to truncate a

 7   lengthy proof process and so avoid the infliction of “fresh damages” increasing the suffering of the
 8
     victims. Doe v. Boland, 698 F. 3d 877, 882-83 (6th Cir. 2012), See also, N.S.v. Rockett, supra; and
 9
     Amy et al v. Curtis, supra.
10
        8. Conclusion.
11

12      Defendant pleaded guilty to child pornography crimes and agreed to pay restitution to the victims

13   of his crimes under the same names and with the same counsel who come before the court now
14
     seeking the additional civil remedies that Congress has provided for them. Plaintiffs have submitted
15
     evidence attesting to the fact that the victims in the criminal matter are the same individuals as the
16
     Plaintiffs herein. Defendant should be held to account consistent with his position in his underlying
17

18   criminal case; he should be found liable civilly for statutory damages under Section 2255 to each of

19   his victims.
20
            Respectfully submitted,
21
            Dated: September 14, 2020.                     CARPENTER, ZUCKERMAN & ROWLEY
22
                                                   By /s John A. Kawai_____________________
23
                                                    John A. Kawai, NSBA No. 14893
24                                                  400 South 4th Street, Suite 500
                                                    Las Vegas, NV 89101
25                                                  Phone: 805-272-4001
                                                    Of Attorneys for Plaintiffs
26

27

28

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 9

31
         Case 2:19-cv-00352-RFB-EJY Document 49 Filed 09/14/20 Page 10 of 10



 1                                         CAROL L. HEPBURN, P.S.
 2
                                           By__/s Carol L. Hepburn________________
 3                                         Carol L. Hepburn, Pro Hac Vice
                                           200 First Avenue West, Suite 550
 4                                         Seattle, WA. 98119
                                           (206) 957-7272 phone
 5
                                           (206) 957-7273 fax
 6                                         Emails: carol@hepburnlaw.net
                                           Attorney for Plaintiffs Lily, Sarah, Solomon, William
 7                                         L.E. Dussault for Violet, Andy and Jenny
 8

 9                                         DEBORAH A. BIANCO P.S.

10                                         By_s/Deborah A. Bianco_________________
                                           Deborah A. Bianco, Pro Hac Vice
11
                                           14535 Bellevue-Redmond Rd., Suite 201
12                                         Bellevue, WA 98007
                                           Phone: 425-747-4500
13                                         Facsimile: 425-747-8400
                                           Email: deb@debbiancolaw.com
14
                                           Attorney for Plaintiffs Jane Doe for Pia
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - 10

31
